Citation Nr: 9932835	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-08 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating greater than 30 percent disabling for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 





INTRODUCTION

The veteran had active service from October 1959 to June 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO rating decision that granted service 
connection for PTSD, and assigned a 10 percent evaluation 
under Diagnostic Code 9411, effective from August 1996.  The 
veteran submitted a notice of disagreement in May 1997, and 
the RO issued a statement of the case in June 1997.  In June 
1997, the RO increased the rating for PTSD to 30 percent, 
effective from the original date of claim in August 1996.  
The veteran has continued his appeal.  The RO issued 
supplemental statements of the case in June 1997 and in April 
1998.  Correspondence received from the veteran in September 
1997 was accepted by the Board as a substantive appeal, in 
lieu of VA Form 9.


FINDINGS OF FACT

1.  Prior to January 20, 1998, the level of impairment due to 
PTSD was moderate and was manifested by memories and 
nightmares of combat experiences, difficulty forming close 
friendships, difficulty concentrating from time to time, and 
a somewhat exaggerated startle response.  He was completely 
oriented, without evidence of thought disorder, 
hallucinations, or delusions, and had lapses in memory that 
were only occasional and concerned only events in Vietnam.  

2.  Beginning January 20, 1998, the veteran's PTSD was 
totally disabling and was manifested by symptoms which 
included daily panic attacks, isolation, persistent danger of 
hurting self or others, disorientation to time or place, 
anger, depression, disturbances of motivation and mood, 
difficulty with family relationships, and unemployability.


CONCLUSIONS OF LAW

1.  PTSD was 50 percent disabling and no more prior to 
January 20, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Code 9411, effective prior to and as 
of Nov. 7, 1996.

2.  PTSD was 100 percent disabling beginning January 20, 
1998.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, 
Code 9411, effective prior to and as of Nov. 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

Service medical records show that the veteran had a 
psychoneurotic depressive reaction while serving in Vietnam, 
and was administratively discharged.  

VA medical records show that the veteran was hospitalized for 
evaluation in May 1972.  The veteran reported having two 
disturbing dreams repetitively since service, and that he was 
taking medications.  The veteran also stated that he 
frequently became tearful.  The examiner noted that the 
veteran did not appear psychotic, but did become tearful 
several times.  The examiner also noted that the veteran 
seemed to be disturbed by the thought of being in a mental 
hospital.  The veteran was discharged against medical advice.  
The diagnosis was depressive neurosis, moderate.
  
The veteran underwent a VA examination in October 1980.  He 
reported that his nerves got bad every once in a while, but 
not every day, and that he had had this problem since 
experiencing combat in Vietnam.  The veteran also reported 
having a nervous condition prior to his combat assignment, at 
a time when he was working extremely long hours in service.  
The veteran reported that he became upset when watching 
movies that had some relevance to his combat experiences. The 
veteran also reported having held various jobs since 
discharge from the service, mainly in the line of 
construction.  Upon examination, the veteran was neatly and 
appropriately dressed, cooperative, and coherent; his stream 
of speech was of normal speed and intensity; there was no 
evidence of excessive apprehension or anxiety, and no 
evidence of a formal disorder of thought; his affect was 
variable and appropriate; mood was judged as neutral.  There 
was no evidence of hallucinations or delusions.  He was 
oriented as to all three spheres and showed no defect of 
recent or remote memory.  The examiner noted that the veteran 
could be variously diagnosed as having a generalized anxiety 
disorder, which may be substantially influenced by what is 
currently termed a PTSD.

A February 1981 RO rating decision deferred entitlement to 
service connection for a nervous condition, pending 
reexamination.

Records dated in March 1981 show that the veteran did not 
wish to pursue additional examinations.

In August 1996, the veteran submitted a claim for service 
connection for PTSD.  

The veteran underwent a VA examination in February 1997.  He 
was apprehensive about returning to VA for treatment.  The 
veteran reported that he went through a detoxification 
program in 1990, and felt quite well after that for 
approximately two years.  The veteran reported that he then 
began to experience increasing memories of his military 
experiences, and more and more nightmares concerning combat.  
The veteran stated that he had been receiving regular 
outpatient treatment at a veterans' counseling center since 
August 1996.  He indicated that he took medications from time 
to time.  He reported experiencing flashbacks, frequent 
nightmares, and night sweats, and stated that he becomes 
extremely upset and anxious when events remind him of 
Vietnam.  The veteran noted that he had not been able to form 
many close friendships since his military discharge, and that 
he has little interest in recreational activities.  He also 
reported difficulty in concentrating from time to time, and 
of feelings of being on edge or searching for danger when in 
a group.  The veteran stated that he had a somewhat 
exaggerated startle response.  The veteran indicated that he 
witnessed much combat, including the deaths of friends, as 
well as the killing of enemy people and civilians.

Upon VA examination in February 1997, the veteran was neatly 
dressed and groomed, cooperative, and coherent.  He was 
apprehensive, and on numerous occasions he broke into frank 
crying.  There was no evidence of a formal disorder of 
thought, hallucinations, or delusions.  He was oriented as to 
all three spheres.  There were lapses of memory concerning 
events in Vietnam; other than that, his memory was intact.  
The veteran was diagnosed with PTSD.  The examiner assigned a 
GAF (Global Assessment of Functioning) score of 60, 
indicative of moderate difficulty in social and occupational 
functioning (i.e., few friends, conflicts with peers or co-
workers).

An April 1997 RO rating decision granted service connection 
for PTSD, and assigned a 10 percent evaluation under 
diagnostic code 9411, effective from August 1996.
 
A May 1997 report of Nicholas C. Winter, Ph.D., indicates 
that the veteran had been receiving treatment in a 
readjustment counseling program since August 1996.  The 
report notes that the veteran, since his sobriety, had been 
distant from his family; had no friends (just acquaintances); 
and worked in his own small snack food distribution business 
on a part-time basis.  The report also notes that the 
veteran, at times, was unable to perform his duties and had 
come close to losing his business.  The report includes 
Dr. Winter's opinion that the veteran was at least 
"considerably" impaired with regard to social and 
occupational functioning, and at times the veteran's 
impairment was "severe."  The report notes that the veteran 
experiences intrusive recall, sleep disorder, hyperalertness 
and startle response, survival guilt, and guilt over 
incidental civilian deaths.  The veteran was depressed much 
of the time and had occasional panic attacks, as well as 
disturbed sleep, restlessness, and nightmares.  Dr. Winter 
notes that the veteran experienced severe emotional distress 
during treatment sessions in discussions of combat.  The 
veteran's memory was unclear for times and places, but he did 
remember bits and pieces.

Received in May 1997 was a statement dated in October 1996 
from an acquaintance of the veteran, indicating that he knew 
the veteran through Alcoholics Anonymous and had been trying 
for several years to convince the veteran to seek treatment 
for PTSD.  The author stated that the veteran was now ready 
to deal with his problem with anger and wanted to stay sober.  

A June 1997 RO rating decision increased the evaluation for 
PTSD from 10 percent to 30 percent, effective from August 
1996.

A report by Dr. Winter dated January 20, 1998, indicates that 
the veteran had continued receiving treatment in a 
readjustment counseling program. The report notes that the 
veteran had been too depressed and anxious to make good 
choices and to maintain the hectic pace of sales and 
deliveries of a small snack-food route, and that he had lost 
his business.  At times, he was too despondent even to come 
to treatment sessions.  The report also notes that the 
veteran was unable to work in an organization and was unable 
to earn even a token income.  Dr. Winter stated that the 
veteran had very limited contact with other people, even 
within Alcoholics Anonymous (AA).  The report also notes that 
the veteran had discontinued his medications, due to 
unpleasant side-effects.  The report includes Dr. Winter's 
opinion that the veteran's social and occupational 
functioning had reduced to the "severe" level.

The veteran underwent a VA examination on January 28, 1998.  
The examination was conducted by the same VA examiner who 
conducted the previous examination.  The VA examiner noted 
that there was some increasing severity of the veteran's PTSD 
since the last examination, including a general increase in 
the following symptoms:  Intrusive recollections and dreams; 
periods of dissociation where the veteran cannot remember 
exactly what he had been doing for the past number of 
minutes; anxiety; apprehension; phobias of certain 
situations; depression, with frequent crying spells; and 
hallucination.  The examiner noted that the veteran had been 
unemployed since approximately October 1997, and that he 
participated in extremely few activities-other than therapy, 
AA meetings, and doctor visits.  The veteran had no regular 
social contacts, recreations, or hobbies.  Upon examination, 
the veteran was neatly dressed and groomed, and cooperative.  
He uncontrollably cried while the VA examiner read parts of 
the previous evaluation that described the veteran's 
experiences in Vietnam.  The veteran demonstrated depression 
with some additional crying spells related to his inability 
to function and to provide adequately for his family.  There 
was no evidence of a formal disorder of thought, 
hallucinations, or delusions.  The veteran was apprehensive 
and at times tremulous.  He was oriented as to all three 
spheres.  The veteran described periods of time in which he 
appeared to lose awareness of what is going on around him, 
but there was no gross defect of memory evident at the 
examination.  The veteran was diagnosed with PTSD.  The 
examiner assigned a GAF (Global Assessment of Functioning) 
score of 45, indicative of some serious symptomatology 
particularly in the social and occupational areas (e.g., no 
friends, unable to keep a job).
  
VA medical records reveal that the veteran received 
outpatient treatment in January 1998 and in May 1998.  He 
reported that he suffered from panic attacks every day, that 
he had headaches, difficulty breathing, insomnia, nightmares, 
flashbacks, and intrusive thoughts.  The veteran stated that 
he often isolated himself and that he could not talk to 
others.  The assessment was PTSD chronic, with depression.
 
An October 1998 report from Dr. Winter indicates that the 
veteran experienced anxiety attacks at least twice weekly. 
The report notes that he was very cautious about what he 
revealed about himself, even in clinical settings, due to 
fear that he might be committed against his will.  The report 
also indicates that the veteran had frequent thoughts of 
suicide, and at times the impulse was strong. The report 
notes the veteran's inability to maintain productive work, 
due to the intensity of his symptoms of PTSD and depression, 
and of the difficulty he had getting along with other people.  
The only relationships that the veteran had were with his 
wife and a few people associated with AA.  The report 
includes Dr. Winter's opinion that the veteran was nearly 
totally impaired with regard to both work and social 
interactions.

VA medical records show that the veteran was hospitalized for 
treatment of his PTSD in April and May 1999 and participated 
in the PTSD Residential Rehabilitation Program.  The veteran 
reported intrusive recollections and nightmares of traumatic 
combat experiences, distress at exposure to trauma reminders, 
efforts to avoid situations, diminished participation in 
significant activities, feelings of detachment from others, 
sleep disturbance, irritability and outbursts of anger, 
anxiety, and depressed mood.  His PTSD symptoms were treated 
with individual and group psychotherapy, occupational 
therapy, and recreational therapy.  His symptoms had 
decreased somewhat upon discharge from the hospital; the 
veteran was expected to follow-up with psychotherapy for PTSD 
symptoms on an outpatient basis.

An August 1999 RO rating decision increased the evaluation 
for PTSD temporarily under 38 C.F.R. § 4.29 from 30 percent 
to 100 percent, effective from April 1999 to June 1999.  The 
evaluation for PTSD was then reduced to 30 percent.

An August 1999 report by a VA psychiatrist indicates that the 
veteran had from nightmares and flashbacks and was guilt 
ridden for what happened in Vietnam. The report notes that 
the veteran was still depressed and quite anxious, and often 
cried when he talked about combat.  The examiner indicated 
that the veteran still had from insomnia and low self-esteem, 
and that he was unable to hold even a part-time job for more 
than three days.  The veteran was treated with medications, 
but showed minimal progress.  The report includes the 
physician's opinion that, due to severe PTSD, the veteran is 
unable to function socially or hold a job.

Statements of the veteran in the claims folder are to the 
effect that he has not been able to work since November 1997, 
due to PTSD symptoms.  

B.  Legal Analysis

The veteran's claim for an increased evaluation for PTSD is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The provisions for rating service-connected mental disorders 
were amended effective on November 7, 1996.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the veteran's application for service 
connection for PTSD was received in August 1996.  Although a 
rating decision in April 1997 granted service connection and 
assigned a 10 percent rating for the disability, a June 1997 
rating decision increased the rating to 30 percent disabling, 
effective from the date of receipt of the veteran's claim.  

A 30 percent evaluation is warranted for PTSD when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating requires that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community, 
that there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior, or that the veteran be demonstrably 
unable to obtain or retain employment. 38 C.F.R. § 4.132, 
Diagnostic Code 9411, effective prior to Nov. 7, 1996.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

The evidence prior to January 1998 consists primarily of 
reports from the veteran's clinical psychologist and a VA 
examiner.  The VA examiner assigned a GAF score of 60.  
DSM-IV states that a score of 51-60 is indicative of moderate 
symptoms, e.g., flat affect, circumstantial speech, and 
occasional panic attacks, or of moderate difficulty in social 
or industrial functioning, e.g., few friends and conflicts 
with peers or coworkers.  The veteran's treating psychologist 
indicated that his PTSD was at least "considerably" 
disabling and at times was severe, that he was depressed much 
of the time and had occasional panic attacks, as well as 
disturbed sleep, restlessness, and nightmares.  

The Board finds that the clinical manifestations of the 
veteran's PTSD met the criteria for a 50 percent rating, 
under both the old and the revised rating criteria, for the 
period prior to January 1998.  Although his symptoms may at 
times have been severe, according to the clinical 
psychologist, they predominantly produced only a moderate 
degree of impairment.  There was no evidence of deficiencies 
of mood, thinking, or judgment, illogical speech, or near-
continuous panic or depression, although the veteran 
apparently did have some difficulty establishing and 
maintaining effective relationships.  The requirements for a 
70 percent rating were not more nearly met on the basis of 
either set of rating criteria.  

The Board is cognizant of the holding of the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999), to the effect that in 
evaluating ratings assigned following an initial grant of 
service connection, as in this case, the Board should 
consider the applicability of "staged" ratings.  

In this case, the medical evidence dated in January 1998 
reflects an increasing degree of impairment due to the 
veteran's PTSD.  Dr. Winter's report notes that the veteran 
had been too depressed and anxious to maintain the hectic 
pace of his business-and indeed had lost his business-and 
that he was unable to work in an organization.  The January 
1998 VA examiner also noted more severe PTSD symptomatology, 
indicating that the veteran had been unemployed since 
approximately October 1997 (the veteran has stated it was 
November 1997 when he stopped working), and assigned a GAF 
score of 45, which is reflective of an inability to work.  

Inasmuch as unemployability is one of the criteria for a 
100 percent rating for PTSD under the rating criteria in 
effect prior to November 1996, the Board finds that the 
medical evidence establishes that the requirements for a 
100 percent rating were first shown in Dr. Winter's report 
that was dated January 20, 1998.  

Additionally, the October 1998 report from Dr. Winter further 
supports the Board's finding, noting the veteran's frequent 
thoughts of suicide and his inability to maintain productive 
work and stating that he was nearly totally impaired by his 
PTSD.  Further, the veteran was hospitalized for PTSD 
treatment in April and May 1999, at which time his discharge 
GAF score was noted to be 50.  Neither of those reports was 
considered by the RO in conjunction with the veteran's appeal 
as to the rating for PTSD and both reports indicate that he 
was unemployable due to his PTSD.  

Moreover, the August 1999 VA physician's report also states 
that the veteran is unable to function socially or to hold a 
job due to the severity of his PTSD.  That report was also 
not considered by the RO, but was submitted directly to the 
Board.  Although received several months after the veteran's 
case was transferred to the Board, there is no record in the 
file that he was ever advised of the 90 day limit on 
submission of additional evidence.  Therefore, the Board may 
consider that evidence in conjunction with his current appeal 
without referral to the RO, inasmuch as the Board is herein 
granting a 100 percent rating for the veteran's PTSD.  See 
38 C.F.R. § 20.1304(b) (1999).  

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) and has resolved all doubt in the veteran's favor 
in assigning the above ratings.  

Accordingly, a 50 percent evaluation for PTSD is assigned for 
the period through January 19, 1998, and a 100 percent rating 
is assigned, effective from January 20, 1998.  


ORDER

A 50 percent rating is granted for PTSD through January 19, 
1998, subject to the law and regulations governing the award 
of monetary benefits.  

A 100 percent rating is granted for PTSD beginning 
January 20, 1998, subject to the law and regulations 
governing the award of monetary benefits.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals



 

